WELSH, District Judge.
In his oral depositions plaintiff testified that the injuries sustained as a result of the alleged negligence of the defendant in this action caused him to receive medical, dental and psychiatric treatments while he was serving in the Air Force of the United States between December 11, 1947 and August 31, 1948. The defendant has moved this Court to request the Air Surgeon-General to produce the reports of the treatments received by the plaintiff.
We are informed that the policy of the Department of the Army is to furnish certified copies of such reports provided: (a) The person whose records are requested, or his authorized representative, has been given notice of the application for the production of records and an opportunity to be heard thereon; (b) The records requested are material to the issues of the case and necessary to the proper administration of justice and (c) The certified copies of the records when received by the Court pursuant to an order or request will be impounded by the Clerk of the Court and will not be opened or subject to inspection prior to the trial except with the consent of the individual whose records are involved, or his authorized representative.
We are of the opinion that the granting of defendant’s motion would be in keeping with both the letter and spirit of the Department’s policy as outlined above, and accordingly an order requesting the Air Surgeon-General to produce the reports will ¡be prepared and submitted. Since the plaintiff refuses to consent to an inspection of the reports by the defendant the order after directing the Clerk of 'Court to impound the records will provide (in accordance with subdivision c of the Department’s policy) that no inspection of said records be permitted prior to trial. Finally, said order will provide that matters, such as, the materiality, relevancy, privilege, etc. of the records so impounded will be disposed of •by the trial judge.